Citation Nr: 0329623	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  98-15 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for aching joints and 
shoulder pain, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


 



INTRODUCTION

The veteran served on active duty November 1972 to November 
1974, and from September 1990 to November 1992.  He served in 
the Army Reserves.  He also had active service in Southeast 
Asia from October 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 RO decision that denied the 
veteran's claim of service connection for aching joints to 
include shoulder pain.  In October 2000, the Board remanded 
the veteran's claim to the RO for further evidentiary 
development.  (It is noted that the veteran's claim for 
service connection for aching joints and shoulder pain does 
not encompass any back problems.  The veteran's back 
disability has already been service-connected.)  

The veteran requested a Travel Board hearing but he failed to 
report for the hearing in July 2000.  


FINDING OF FACT

The veteran's joint problems or shoulder pain, if even 
present, are not 10 percent disabling; a chronic disability 
is not present.


CONCLUSION OF LAW

Aching joints including shoulder pain were not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service as an undiagnosed illness.  38 U.S.C.A. § 
1110, 1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1972 to 
November 1974, and from September 1990 to November 1992.  He 
served in the Army Reserves.  He also had active service in 
Southwest Asia from October 1990 to June 1991.

A review of the veteran's service medical records shows that 
the veteran underwent a medical evaluation board in January 
1992 and it was determined he was no longer qualified for 
service based on his herniated nucleus pulposis of the lumbar 
spine, status post discectomy.  On an associated medical 
history form, he complained of a painful right shoulder and 
it was noted he had not received treatment for such.  He also 
said he had painful knees.  

In September 1992, the veteran related he had shoulder pain.  
Following an examination, there were no pertinent diagnoses.  
In November 1992, he complained of a history of swollen or 
painful joints, including painful shoulders and knees.

VA outpatient treatment records, dated in the mid 1990s, are 
not significant for any shoulder problems.  There are a few 
complaints of joint pain.  Arthralgias were diagnosed.  

In November 1992, the veteran filed an application for VA 
compensation, and indicated that his shoulder started hurting 
in 1991.  

In February 1993, the veteran underwent a VA joint 
compensation examination.  He related he had intermittent 
episodes of pain in the right shoulder, and did not have a 
history of an injury.  He said he was presently asymptomatic 
but had experienced pain as recently as a couple of days 
earlier.  He said the pain was somewhat generalized.  He said 
he did not know of any specific aggravating factors.  He said 
there was no definite correlation with a physical activity.  
Following an examination, the impression was subjective 
complaints of intermittent pain in the right shoulder - 
presently asymptomatic.  It was commented that the 
examination did not reveal significant abnormal physical 
findings.  On X-ray examination of the right shoulder, there 
was no significant abnormality of the right shoulder. 

In August 1994, the veteran filed another application for VA 
compensation.  He did not identify any shoulder problems. 

In October 1994, the veteran indicated that he was claiming 
service connection for aching joints and shoulder pain based 
on his Persian Gulf service. 

During a February 1995 VA Persian Gulf examination, the 
veteran indicated he had joint problems, including elbow, 
hip, knee, and shoulder problems.  He said that such began 
during his Persian Gulf service.  X-ray studies of the knees 
reflect no evidence of skeletal abnormalities.  A bipartite 
patella on the left side was noted. 

A February 1996 VA general medical examination reflects that 
the veteran did not complain of shoulder problems.  He did 
relate that he had right leg and arm pain.  There were no 
pertinent diagnoses.  Aching joints or shoulder problems were 
not objectively noted.  X-rays of the right elbow were 
normal.

VA outpatient treatment records, dated in 2002, show that the 
veteran did not complain, receive treatment for, or receive a 
diagnosis relating to aching joints or shoulder pain. 

A May 2003 VA compensation examination report reflects that 
the veteran reported that, aside from back problems, he did 
not have any problems with his joints.  Neither aching joints 
nor shoulder problems were objectively indicated.

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
January 1998 RO decision that denied his claim of service 
connection for aching joints and shoulder pain claimed as due 
to an undiagnosed illness.  The veteran was issued a 
statement of the case (in December 1998) and supplemental 
statements of the case (SSOCs) (in September 1999 and June 
2003).  The Board concludes that the RO decision, SOC, SSOCs, 
and letters sent to the veteran over the years (including the 
June 2003 VCAA letter) informed him of:  why the evidence on 
file was insufficient to grant service connection for aching 
joints and shoulder pain; what evidence the record revealed; 
what VA was doing to develop the claim; and what information 
and evidence was needed to substantiate his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In October 2000, the Board remanded the veteran's 
claim to the RO for further evidentiary development.  All 
relevant VA medical records are on file.  Further, the 
veteran was afforded a comprehensive VA examination in 
conjunction with his appeal.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b); see 
also Savage v. Gober, 10 Vet. App. 488 (1997).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2001 following such service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A review of the evidence in this case reveals that, during 
the veteran's periods of active and Reserve service, he 
occasionally complained of joint pain.  After service 
discharge, there is no objective evidence of aching joints or 
shoulder pain aside from subjective complaints.  VA 
outpatient treatment records dated in the 1990s are not 
significant for any joint problems.  In February 1993, the 
veteran underwent a VA joint compensation examination, during 
which he related he had intermittent episodes of right 
shoulder pain.  He said he did not have a history of an 
injury.  Following an examination, the impression was 
subjective complaints of intermittent pain in the right 
shoulder -presently asymptomatic.  It was specifically noted 
that the objective examination did not reveal any abnormal 
findings.  X-ray studies of the right shoulder were normal.  
When examined in February 1996, by VA, aching joints to 
include shoulder problems were not indicated.  Similarly, 
when examined by VA in May 2003, there were no pertinent 
objective findings.  Significantly, at the May 2003 VA 
examination, the veteran reported that he was not having any 
joint problems, aside from back problems - and his back 
condition is already service-connected.  

Service connection may not be granted absent proof of a 
present disability.  As stated above, the VA compensation 
examinations on file, conducted in February 1993, February 
1996, and May 2003, do not reveal any evidence of a current 
disability.  Even assuming, however, that the veteran does 
have current joint problems, such have not been demonstrated 
as at least 10 percent disabling as is required under the 
presumptive provisions of 38 U.S.C.A. § 1117.  In this 
regard, it is noted that there is no evidence of a disease or 
injury in service which was manifested by aching joints.  The 
most probative evidence establishes that he does not have a 
chronic disability manifested by aching joints and shoulder 
pain, currently, regardless of the cause -- unknown or known.

In addition, service connection on a direct basis is not 
warranted given the absence of competent evidence that the 
veteran has aching joints which result in a chronic 
disability which is related to a disease or injury in 
service.

The Board has considered the veteran's statements.  On issues 
of medical fact either diagnosis or causation, his testimony 
is not competent.  While he is competent to note certain 
symptoms, like joint pain, he is not competent to determine 
its etiology or to link it to service.  The competent medical 
evidence on file is afforded more probative value and 
outweighs his statements.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for aching joints including 
shoulder pain is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



